Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 26, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school *61grounds, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
Defendant’s challenges to the court’s preliminary and final instructions regarding reasonable doubt are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that neither instruction shifted the burden of proof or imposed an affirmative obligation on any juror to articulate to the other jurors the basis for finding a reasonable doubt (see, People v Antommarchi, 80 NY2d 247, 251-252).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.